Case 1:19-cr-00060-JPH-DLP Document 63 Filed 08/27/20 Page 1 of 2 PageID #: 259




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )    No. 1:19-cr-00060-JPH-DLP
                                           )
PETER BROWN,                               ) -01
                                           )
                         Defendant.        )



           ORDER ADOPTING REPORT AND RECOMMENDATION

      Pursuant to 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), the Court

ADOPTS Magistrate Judge Debra McVicker Lynch's Report and

Recommendation and all findings therein, dkt. [61]. The Court now ORDERS

that Mr. Brown's supervised release is therefore MODIFIED, dkt. [53], to

include one hundred and eighty (180) days of home detention with GPS

monitoring and the additional conditions of supervision specified in the

Report and Recommendation.

SO ORDERED.

Date: 8/26/2020




                                       1
Case 1:19-cr-00060-JPH-DLP Document 63 Filed 08/27/20 Page 2 of 2 PageID #: 260




Distribution:

Harold Samuel Ansell
INDIANA FEDERAL COMMUNITY DEFENDERS
sam.ansell@fd.org

Howard N. Bernstein
THE LAW OFFICE OF HOWARD N. BERNSTEIN, LLC
hbernstein210@comcast.net

Jeremy A. Morris
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
jeremy.morris@usdoj.gov




                                      2
